—In an action, inter alia, to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Queens County (Berke, J.), dated March 13, 1997, as denied her motion, in effect, for summary judgment dismissing the first cause of action asserted in the complaint based upon the plaintiff's failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, with costs, and the defendant’s motion is granted.
The evidence submitted by the defendant made out a prima facie case (see, CPLR 3212 [b]) that the plaintiff had not sustained a serious injury as defined by Insurance Law § 5102 (d). The only medical evidence submitted by the plaintiff in opposition to the motion, an affirmed report prepared by the plaintiff’s treating chiropractor, did not constitute competent evidence (see, CPLR 2106; Feintuch v Grella, 209 AD2d 377). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Gold-stein, JJ., concur.